                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


DAVID BIALO,

              Plaintiff,                                No. 17-12384

v.                                                      Honorable Nancy G. Edmunds

COMMISSIONER OF
SOCIAL SECURITY,

           Defendant.
________________________________________/

     OPINION AND ORDER ACCEPTING AND ADOPTINGTHE MAGISTRATE
      JUDGE’S JANUARY 23, 2019 REPORT AND RECOMMENDATION [17]

I.     Background

       Plaintiff filed this action seeking review of the Commissioner of Social Security’s

decision denying his applications for disability insurance and supplemental security

income. The Court referred the matter to the Magistrate Judge, who recommends

granting Plaintiff’s motion for summary judgment in part, denying Defendant’s motion for

summary judgment, reversing the Commissioner’s decision, and remanding this case to

the Commissioner under sentence four of 42 U.S.C. § 405(g). (Dkt. 17.) The

Commissioner objects to a portion of the report and recommendation. (Dkt. 18.)

Plaintiff did not file any objections, nor did he respond to the Commissioner’s objections.

Having conducted a de novo review of the parts of the Magistrate Judge’s report to

which specific objections have been filed, the Court OVERRULES the Commissioner’s

objections and ACCEPTS and ADOPTS the report and recommendation. As a result,

the Court GRANTS IN PART Plaintiff’s motion for summary judgment (Dkt. 15); DENIES
                                            1 
 
Defendant’s motion for summary judgment (Dkt. 16); REVERSES the decision of the

Commissioner of Social Security; and REMANDS this case to the Commissioner

pursuant to sentence four of § 405(g) for further proceedings consistent with the

Magistrate Judge’s report and recommendation.

II.    Standard of Review

       Under Federal Rule of Civil Procedure 72(b)(3), “[t]he district judge must

determine de novo any part of the magistrate judge’s disposition that has been properly

objected to. The district judge may accept, reject, or modify the recommended

disposition; receive further evidence; or return the matter to the magistrate judge with

instructions.” See also 28 U.S.C. § 636(b)(1).

III.   Analysis

       There are two types of remand in social security cases: “(1) a post-judgment

remand in conjunction with a decision affirming, modifying, or reversing the decision of

the [Commissioner] (a sentence-four remand); and (2) a pre-judgment remand for

consideration of new and material evidence that for good cause was not previously

presented to the [Commissioner] (a sentence-six remand).” Faucher v. Sec’y of Health

& Human Servs., 17 F.3d 171, 174 (6th Cir. 1994) (citing § 405(g)).

       Here, Plaintiff sought a sentence six remand, arguing there were three pieces of

new and material evidence that for good cause were not presented to the administrative

law judge (“ALJ”). The Commissioner does not object to the portions of the Magistrate

Judge’s report concluding that two of these pieces of evidence do not satisfy the criteria

for a sentence six remand. However, the Commissioner objects to the Magistrate


                                            2 
 
Judge’s treatment of one piece of evidence—the missing page of Dr. Tripi’s January 14,

2016 “psychological assessment and employability evaluation” report.

       Dr. Tripi is a licensed psychologist who diagnosed Plaintiff with major depressive

disorder and opined that Plaintiff was unable to work. (See dkt. 15-3.) The ALJ

discussed Dr. Tripi’s report but assigned it “little weight.” (Tr. 21-22.) In so doing, the

ALJ noted Dr. Tripi was a one-time examiner, and stated that Dr. Tripi had offered no

narrative to support her assessment and appeared to base her opinion on Plaintiff’s

subjective complaints, and not on any clinical observations or findings. (Tr. 22.) On

appeal, Plaintiff provided the second page of the report, which appeared to be missing

from the record below. (See dkt. 15-3, Pg ID 469.) The Magistrate Judge found that

the missing page, had it been before the ALJ, might have altered his analysis regarding

the weight assigned to Dr. Tripi’s opinion, (dkt. 17, Pg ID 522), because it included the

“diagnosis” and “summary and conclusion” sections of the report and explained that her

opinion was based on her “clinical interview, observations[,] and review of medical

records,” (see dkt. 15-3, Pg ID 469). The Magistrate Judge found that even though the

missing page of the report was not new and thus did not satisfy the criteria for a

sentence six remand, it was material and there was good cause for not having

presented it to the Commissioner. (Dkt. 17, Pg ID 523.) The Magistrate Judge then

went on to find that the incomplete record compromised Plaintiff’s right to a fair hearing

and thus a sentence four remand was warranted. (Id. at Pg Id 524-25.)

       The Commissioner objects to two aspects of this analysis. First, the

Commissioner argues the Magistrate Judge should have not have discussed the

materiality and good cause elements of a sentence six remand after finding that the
                                             3 
 
evidence was not new and a sentence six remand is therefore not appropriate.1

Second, the Commissioner argues that even though an ALJ can consider new evidence

after a sentence four remand, this Court cannot use evidence that was not before the

Commissioner to justify a sentence four remand.

              The Court will address the Commissioner’s second objection first. While the

Commissioner correctly notes that a district court cannot use evidence that was not in

the record below to determine whether the ALJ’s decision is supported by substantial

evidence, (see dkt. 18, Pg ID 536 (citing Bass v. McMahon, 499 F.3d 506, 512-13 (6th

Cir. 2007), and DeLong v. Comm’r of Soc. Sec., 748 F.3d 723, 725 n.3 (6th Cir. 2014))),

that is not what the Magistrate Judge did here. Rather, the Magistrate Judge found that

Plaintiff’s right to a fair hearing had been compromised possibly due to the ALJ ignoring

an obvious gap in the record. (See dkt. 17, Pg ID 520-21.) Due to this conclusion, the

Magistrate Judge did not reach the question of whether there was substantial evidence

supporting the ALJ’s decision. (See id. at Pg ID 528.) Thus, contrary to the

Commissioner’s assertions, remanding this case pursuant to sentence four does not

violate Bass or DeLong.

              As one court aptly noted,

              [i]n most cases, the distinction between a remand under sentence four and
              a remand under sentence six will be clear. However, in cases where the
              claimant argues that the ALJ failed to fully and fairly develop the record, the
              borderline may not be so well marked. While the correction of an ALJ’s
              decision will ordinarily depend on the evidence that was actually before her,
              if the ALJ can be faulted for failing to hold the record open or otherwise
                                                            
              1
        The Commissioner also disputes the Magistrate Judge’s finding that there
was good cause for not having presented the missing page of the report to the
Commissioner. Because the Court adopts the Magistrate’s conclusion that a sentence
six remand is not warranted in this case, there is no need to address this issue.
                                                               4 
 
       obtain and consider important evidence, the remand should be under
       sentence four, rather than sentence six.

Rivera v. Astrue, No. 11-C-966, 2012 U.S. Dist. LEXIS 107204, at *8 (E.D. Wis. Aug. 1,

2012) (internal citations omitted). Here, the Magistrate Judge found—and the Court

agrees—that there was an incomplete record and the ALJ may have been at fault for

failing to obtain and consider the missing portion of the report. Thus, a sentence four

remand is appropriate, so the ALJ may properly analyze Dr. Tripi’s report in its entirety.

       This brings the Court back to the Commissioner’s first objection. While it is true

that the materiality of the missing evidence and good cause for its omission are

irrelevant to a sentence four remand, it appears the Magistrate Judge underwent this

analysis to explain why he sua sponte recommended a sentence four remand. Having

found that the missing page might have altered the ALJ’s decision, the Magistrate Judge

appropriately concluded that the incomplete record warrants a sentence four remand in

this case.

IV.    Conclusion

       For the foregoing reasons, the Court OVERRULES the Commissioner’s

objections and ACCEPTS AND ADOPTS the Magistrate Judge’s report and

recommendation. The Court therefore GRANTS IN PART Plaintiff’s motion for

summary judgment (Dkt. 15); DENIES Defendant’s motion for summary judgment (Dkt.

16); REVERSES the decision of the Commissioner of Social Security; and REMANDS

this case pursuant to sentence four of 42 U.S.C. § 405(g).




                                            5 
 
      SO ORDERED.

                               s/Nancy G. Edmunds
                               Nancy G. Edmunds
                               United States District Judge

Dated: March 26, 2019


I hereby certify that a copy of the foregoing document was served upon counsel of
record on March 26, 2019, by electronic and/or ordinary mail.

                               s/Lisa Bartlett
                               Case Manager

 




                                        6 
 
